Citation Nr: 1530756	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Whether the severance of service connection for a total left knee replacement due to arthritis secondary to rheumatic fever was proper.

3.  Whether the severance of service connection for right knee arthritis secondary to rheumatic fever was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 24, 1945 to July 31, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Additionally, in a December 2012 rating decision, the agency of original jurisdiction (AOJ) severed service connection for a total left knee replacement due to arthritis secondary to rheumatic fever as well as right knee arthritis secondary to rheumatic fever.  The Veteran subsequently filed a notice of disagreement (NOD).  However, a statement of the case (SOC) as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).
	
The Board notes that, subsequent to the issuance of the March 2010 SOC addressing the claim for service connection for a bilateral foot disorder, additional evidence was added to the record.  Although the Veteran has not submitted a waiver of AOJ consideration of this evidence, his claim for service connection for a bilateral foot disorder is being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA reveals documents that are either duplicative of the documents contained in the VBMS file or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that the Veteran filed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in November 2010.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertaining to the Veteran's service connection claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed bilateral foot disorder.

The Veteran has alleged that his claimed bilateral foot disorder was the result of his service, to include his in-service rheumatic fever.  He alleges the sudden onset of hammertoes with his rheumatic fever, and that he has suffered from foot symptoms continuously since service.  A July 2009 VA examiner opined that the Veteran's bilateral foot condition was more likely than not secondary to his reported in-service illness.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions has reduced probative weight).  

An October 2009 VA examiner with an addendum opinion in January 2010 provided a detailed etiological opinion, finding that the bilateral foot disorder was not related to rheumatic fever but rather was caused by degenerative disease.  The examiner further opined that the bilateral foot disorder was not caused by, worsened by, or influenced by sequelae of rheumatic fever.  However, the examiner did not address whether the claimed bilateral foot disorder had its onset in service as claimed by the Veteran.  On remand, such an examination should be conducted to determine whether any current foot disorder had its onset in service.

Due to the length of time which will elapse on remand, updated VA treatment records dated from November 2014 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeal.  Additionally, the record suggests additional pertinent private treatment records which may assist in adjudicating the claim, to include the Surgery Center in West Shaw which reportedly performed foot surgery in 2002-03, and records from Dr. Ali M. Fayed.

Finally, the Board notes that a December 2012 rating decision severed service connection for a total left knee replacement due to arthritis secondary to rheumatic fever as well as right knee arthritis secondary to rheumatic fever.  Thereafter, in January 2013, the Veteran entered an NOD as to the severance of service connection for such issues.  When there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for the issuance of an SOC on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in obtaining the following private medical records:

	a) complete records from Surgery Center in West Shaw which reportedly performed foot surgery in 2002-03; 

	b) complete records from Dr. Ali M. Fayed; and

   c) complete records from Simonian Sports Medicine Clinic.

2.  Obtain all VA treatment records dated from November 2014 to the present.  

3.  Provide the Veteran with an SOC regarding the issues of whether the severance of service connection for a total left knee replacement due to arthritis secondary to rheumatic fever as well as right knee arthritis secondary to rheumatic fever was proper.  Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral foot disorder. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

With regards to the diagnosed degenerative joint disease and hammertoes of both feet, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service OR was caused by any incident or event that occurred during his period of service.

In offering any opinion, the examiner should specifically consider the Veteran's report of the sudden onset of hammertoes in service after contracting rheumatic fever as well as his report chronic foot pain since service.  The examiner should also review the opinions provided by the July 2009 VA examiner and October 2009 VA examiner (with addendum in January 2010).  

The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's description of the sudden onset of hammertoes in service after contracting rheumatic fever - as well as his report chronic foot pain since service - when viewed in light of the entire evidentiary record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  Thereafter, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

